Citation Nr: 1715591	
Decision Date: 05/09/17    Archive Date: 05/22/17

DOCKET NO.  13-01 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The Appellant and his spouse


ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel


INTRODUCTION

The Appellant served in the Army National Guard of Oregon from June 1970 to October 1974, with a period of active duty for training (ACDUTRA) from October 1970 to March 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  A Board hearing was held in April 2014.  The Board remanded this case for additional development in July 2015.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

The Board's prior remand directed, in part, that any additional service treatment records should be requested directly from the medical facility at Fort Lewis.  The AOJ submitted requests to the Madigan Army Medical Center in September 2015 and June 2016 for such records, but provided an incorrect name.  The response from the Medical Center also used the incorrect name.  The Board remands so that the records may be requested correctly.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The Board also notes that the September 2016 Supplemental Statement of the Case (SSOC), issued after the AOJ completed its development actions following the Board last remand, gave the appellant 30 days to respond.  The Appellant submitted additional evidence in October and November 2016.  The AOJ did not, however, readjudicate or address the additional evidence in any way before recertifying the appeal to the Board.  The AOJ will have the opportunity to address this evidence in the first instance on remand.


Accordingly, the case is REMANDED for the following action:

1.  Request from the Madigan Army Medical Center any additional service treatment records, particularly records dated between 1970 and 1974.  If additional service treatment records are not obtainable or do not exist, the Appellant and his representative should be notified and the record clearly documented.  

2.  Conduct any other appropriate development deemed necessary.  Thereafter, readjudicate the claim, considering all the evidence of record.  If the benefit sought remains denied, the Appellant and his representative should be provided a Supplemental Statement of the Case (SSOC).  An appropriate period of time should be allowed for a response.  

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Donnie R. Hachey
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

